                Case 09-10368-MFW                Doc 753        Filed 04/30/19        Page 1 of 2



                              UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF DELAWARE

In re:                                    )
                                          )
MANAGEDSTORAGE INTERNATIONAL,             )                              C.A. No. 09-10368 (MFW)
INC., et al.,                             )
                                          )                              Chapter 7
                        Debtors.          )                              (Jointly Administered)
__________________________________________)

                                            NOTICE OF APPEAL

           Jeoffrey L. Burtch, Chapter 7 Trustee in the bankruptcy cases of ManagedStorage

International, Inc., et al.,1 by his undersigned counsel, and pursuant to 28 U.S.C. § 158(a) and

Rules 8001(a) and 8002(a) of the Federal Rules of Bankruptcy Procedure, hereby appeals from

the Order Approving Stipulation and Releases Among Debtors, Secured Creditor, Avnet, Inc.,

and Laurus Related Parties [D.I. 752], entered on the 17th day of April, 2019. The names of all

parties to the order appealed from and the names, addresses, and telephone numbers of their

respective attorneys are as follows:




    1
      The order from which the appeal is taken was entered in the main bankruptcy case, Bankr. Case No. 09-10368.
This order relates in part to the prior disposition of the adversary proceeding captioned Jeoffrey L. Burtch, Chapter 7
Trustee v. Avnet, Inc., Adv. Pro. No. 12-50026


00579726
             Case 09-10368-MFW         Doc 753   Filed 04/30/19   Page 2 of 2



DEFENDANT/APPELLEE:
AVT TECHNOLOGIES, LLC, SUCCESSOR IN INTEREST TO AVNET, INC.

Dennis A. Meloro, Esq                            Annapoorni R. Sankaran, Esq. pro hac vice
GREENBERG TRAURIG, LLP                           HOLLAND & KNIGHT LLP
The Nemours Building                             1100 Louisiana Street, Suite 4300
1007 North Orange Street, Suite 1200             Houston, TX 77002
Wilmington, DE 19801                             Telephone: (713) 244-8158
T: (302) 661-7000                                Facsimile: (713) 713.821.7001
F: (302) 661-7360                                Email: anna.sankaran@hklaw.com
Email: melorod@gtlaw.com


APPELLANT:
JEOFFREY L. BURTCH, CHAPTER 7 TRUSTEE
In re: MANAGEDSTORAGE INTERNATIONAL, INC., et al,

Robert W. Pedigo, Esq.
R. Grant Dick IV, Esq.
COOCH AND TAYLOR, P.A.
The Brandywine Building
1000 West Street, 10th Floor
Wilmington, DE 19801
T: (302) 984-3800
F: (302) 984-3939
rpedigo@coochtaylor.com
gdick@coochtaylor.com



Dated: April 30, 2019

                                                 /s/ R. Grant Dick IV
                                                 Robert W. Pedigo (DSB # 4047)
                                                 R. Grant Dick IV (DSB# 5123)
                                                 Cooch and Taylor, P.A.
                                                 Brandywine Building
                                                 1000 North West Street, 10th Floor
                                                 Wilmington, Delaware 19801
                                                 (302) 984-3800

                                                 Counsel for Chapter 7 Trustee




00579726                                    2
